PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks to recover $1,012.40 for services that it provided to respondent for which it did not receive payment. Claimant performed emergency repairs at the Pruntytown Correctional Center on June 11, 2008.
In its Amended Answer, respondent admits the validity of the claim as well as the amount, and states that there were sufficient funds expired in that appropriate fiscal year from which the invoice could have been paid.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $1,012.40.
Award of $1,012.40.